Citation Nr: 1727998	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant had active service in the Philippines with the U.S. Armed Forces, including the Regular Philippine Army and the recognized guerillas. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In a July 2015 decision, the Board reopened the instant claim and remanded it for further development and readjudication on the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant had service with the U.S. Armed Forces in in the Regular Philippine Army, including the recognized guerillas.


CONCLUSION OF LAW

The criteria for non-service connected pension have not been met.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203, 3.351 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 to 5107, are not applicable to this appeal because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

The Board also notes that the RO obtained appropriate verification of the appellant's recognized service.  The RO also appropriately complied with the July 2015 remand instructions by providing the appellant with a VCAA notice letter, asking him to provide any additional information concerning his military service with the U.S. Armed Forces and obtaining updated verification of his recognized service.  There is no indication of any outstanding evidence that will aid in substantiating the appellant's claim.  Accordingly, the Board will proceed to issue a decision on the merits.  

II.  Analysis

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521 (a).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1 (e). 

A Philippine veteran is limited by law to the award of a defined set of benefits. Service as an Old (Regular) Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40 (a).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, Regular Philippine Army service, including recognized guerilla service, is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107 (a), 1521; 38 C.F.R. §§ 3.40, 3.41.  

Philippine eligibility for non-service connected pension is covered by 38 C.F.R. 
§ 3.40 (a) as follows: Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy does qualify for pension.  (This type of service also qualifies for compensation, dependency and indemnity compensation, and burial allowance).  38 C.F.R. § 3.40 (a).

In this case, the threshold question regarding the appellant's potential entitlement to non-service connected pension benefits is whether he had the qualifying service necessary for the receipt of this benefit.  The appellant has generally contended that his Philippine service with the U.S. Armed Forces should qualify him for pension.  However, certifications from the service department and from the National Archives and Records Administration (NARA), most recently in March 2017, indicate that he had U.S. Military service with the recognized guerillas from March 1945 to September 1945 and with the Regular Philippine Army from September 1945 to May 1946.  These certifications do not indicate that the Veteran had any U.S. military service that would qualify him for pension benefits, such as specified service with the Regular Philippine Scouts.  As such, there is no legal basis upon which to establish basic eligibility for non-service connected pension benefits.

In sum, the evidence of record does not establish that the appellant was ever a member of the Regular Philippine Scouts, Insular Force of the Navy, Samoan Native Guard, or Samoan Native Band of the Navy.  See 38 C.F.R. § 3.40 (a).  Accordingly, he does not qualify for VA non-service connected pension benefits.   As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).








ORDER

Entitlement to non-service connected pension benefits is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


